Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of K.A.N.C. and N.A.K.C.,             Appeal from the County Court at Law #1 of
Children                                              Gregg County, Texas (Tr. Ct. No. 2013-
                                                      1530-DR). Opinion delivered by Justice
No. 06-14-00074-CV                                    Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 23, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk